 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDGreatLakesChemicalCorporationandOil,ChemicalandAtomicWorkers InternationalUnion,AFL-CIO,Petitioner.Case 26-RC-3295February 12, 1969DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERSBROWN, JENKINS, AND ZAGORIAPursuant to a Stipulation for Certification uponConsent Election approved on October 8, 1968,1 anelection by secret ballot was conducted on October18,under the direction and supervision of theRegional Director for Region 26, among employeesof the Employer in the unit found appropriateherein. At the close of the election, a tally of ballotswas furnished each of the parties in accordance withtheBoard'sRules and Regulations. The tally ofballots showed that of approximately 42 eligiblevoters, 22 cast their ballots for, and 16 against,Petitioner, 2 ballots were challenged.On October 25, the Employer filed timelyobjections to the conduct of the election. OnNovember 13, after an investigation in accordancewith the Rules and Regulations of the Board, theRegionalDirector issued and served upon thepartieshisReport on Objections to Election inwhich he recommended that the objections beoverruled and that the Petitioner be certified as thebargaining representative of the employees in theappropriateunit.TheEmployer filed timelyexceptions to the Regional Director's Report.zPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of the employees ofthe Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employees andregularfull-time truckdrivers employed at the'All dates herein are 1968The Employer having filed no exceptions as to the Regional Director'srecommendation as to the Employer'sobjectionsNo 2, the RegionalDirector'srecommendation that such objection be overruled is herebyadoptedpro forma.El Dorado, Arkansas, plant of the Employer,excluding all office clerical employees, laboratoryemployees, casual employees, watchmen, guards,and supervisors as defined in the Act.The Board has considered the objections, theRegionalDirector'sReport,and the exceptionsthereto, and hereby adopts the recommendations ofthe Regional Director.We agree with the Regional Director that there isinsufficientevidence that a statement made byUnion representative Stratton at a union meetingheld on October _16, contained a misrepresentationso as to warrant setting the election aside. TheEmployer's version of Stratton's statement is basedupon a remark made by an employee, at a socialgathering at a local tavern hosted by the Employer'splantmanager, following the election. During thissocial gathering, which started at about 5 p.m. andcontinued until between midnight and I a.m., theplantmanager inquired of the employees present asto their reasons for wanting a union. Upon beinginformed, by an employee, that it was a question ofwages the plant manager voiced the opinion that theEmployer was paying the highest wage rates in thearea.To the latter, an employee made the allegedremark that Stratton had told them at a unionmeeting on October 16, that another company in thearea paid operators $4 per hour, which was in excessof the Employer's rate. The version reported to theEmployer did not purport to be a full and completeversionofStratton'sremarks.TheRegionalDirector's investigationwhich included testimonyfrom the employee who made the remark to theplantmanager, another employee who was at themeeting, and Stratton, disclosed that the statementmade at the union meeting was a properly qualifiedone and at variance with the Employer's version. Inour opinion, considering the social circumstances inwhich the remark was made to the plant manager,which in and of themselves were not conducive toaccuracy, the uncorroborated, off hand and hearsayversionofStratton'sremarksofferedby theEmployer could not, in the circumstances, beconstrued as evidencing a substantial and materialmisrepresentation so as to warrant setting theelection aside.(Hollywood Ceramics Co., Inc.,140NLRB 221). In view of our finding hereintheEmployer's request fora hearing is denied.(SunDrug Co.,147NLRB 221, enfd. 359 F.2d(C.A.3).408Accordingly, as we have overruled the Employer'sobjections to the election, and as the tally of ballotsshows that the Petitioner has received a majority ofthe valid ballots cast in the election, we shall certifyitas the collective-bargaining representative in theappropriate unit.174 NLRB No. 79 GREAT LAKES CHEMICAL CORP.423CERTIFICATION OF REPRESENTATIVEConsent Election, approved on August 7, 1968, andpursuant to Section9(a) of the Actthe said labororganization is the exclusive representativeof all theIt is hereby certified that the Petitioner has beenemployees in such unit for purposes of collectivedesignatedand by a majorityof the employees ofbargaining with respect to rates of pay, hours oftheEmployer in the unit found appropriate andemployment,and other terms and conditions ofagreed to in the StipulationforCertificationuponemployment.y